Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Lynn O'Sullivan  on 3/15/21.

The application has been amended as follows:

Claim 1:
A hard disk fixing mechanism, comprising: a casing having a first plate and a second plate, wherein a separation space is formed between the first plate and the second plate; a first stud located on the first plate; a second stud located on the second plate; a partitioning member connected to the first plate and the second plate so as to divide the separation space into two accommodating areas, wherein each of the accommodating areas is capable of accommodating a hard disk; a first side plate and a second side plate respectively formed by bending two opposite long sides of an elongated body of the partitioning member; a first position-limiting slot and a second position-limiting slot that are respectively the first and second side plates of the partitioning member so that the first stud and the second stud are removably buckled on the position-limiting slots; and a fixing feature used to fix the partitioning member to the casing so as to block the first stud from being disengaged from the first position-limiting slot, and block the second stud from being disengaged from the second position-limiting slot; and the first position-limiting slot comprises a first groove and a first inlet, and the first inlet is communicated with the first groove; and the second position-limiting slot comprises a second groove and a second inlet, and the second inlet is communicated with the second groove, wherein the fixing feature fixes the partitioning member to the casing when the first stud enters the first groove from the first inlet, the second stud enters the second groove from the second inlet, and both the first stud and the second stud synchronously slide away from the first inlet and the second inlet in a first axial direction; and wherein the first groove penetrates through the first side plate, the first inlet is disposed at an edge of the first side plate, the second groove penetrates through the second side plate, and the second inlet is disposed at an edge of the second side plate.


Claim 14: change “claim 2” to –claim 1--.
Claim 15:
A partitioning member, comprising: an elongated body; a first side plate and a second side plate respectively formed by bending two opposite long sides of the elongated body; a first position-limiting slot comprising a first groove and a first inlet, wherein the first groove penetrates through the first side plate, and the first inlet is communicated with the first groove and disposed at an edge of the first side plate; a second position-limiting slot comprises a second groove and a second inlet, wherein the second groove penetrates through the second side plate, and the second inlet is communicated with the second groove and disposed at an edge of the second side plate; a concave portion located on the second side plate; a spring piece located in the concave portion, wherein one end of the spring piece is connected to the second side plate, and the other end is a free end; and a locating pin convexly disposed on the spring piece facing away from the first side plate; the partitioning member connected to a first plate and a second plate of a casing so as to divide a separation space into two accommodating areas; and a locating hole formed on one surface of the second plate; a pull handle that is connected to the free end of the spring piece, located in the concave portion, and used for being linkage with the locating pin to be engage or disengage the locating hole.
Claims 2-3, 16, 20: (canceled)

Allowable Subject Matter
Claims 1, 4-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a fixing feature used to fix the partitioning member to the casing so as to block the first stud from being disengaged from the first position-limiting slot, and block the second stud from being disengaged from the second position-limiting slot; and the first position-limiting slot comprises a first groove and a first inlet, and the first inlet is communicated with the first groove; and the second position-limiting slot comprises a second groove and a second inlet, and the second inlet is communicated with the second groove, wherein the fixing feature fixes the partitioning member to the casing when the first stud enters the first groove from the first inlet, the second stud enters the second groove from the second inlet, and both the first stud and the second stud synchronously slide away from the first inlet and the second inlet in a first axial direction; and wherein the first groove penetrates through the first side plate, the first inlet is disposed at an edge of the first side plate, the second groove penetrates through the second side plate, and the second inlet is disposed at an edge of the second side plate
With respect to claim 15, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: one end of the spring piece is connected to the second side plate, and the other end is a free end; and a locating pin convexly disposed on the spring piece facing away from the first side plate; the partitioning member connected to a first plate and a second plate of a casing so as to divide a separation space into two accommodating areas; and a locating hole formed on one surface of the second plate; a pull handle that is connected to the free end of the spring piece, located in the concave portion, and used for being linkage with the locating pin to be engage or disengage the locating hole, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hwang (US 6724641) in view of Luvara (US 3807572), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841